Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 has been reviewed and are addressed below.

Response to Arguments
Applicant’s argues that Spates does not teach providing separate memory areas in a cloud storage of a public cloud with at least two different types of medical data sets and storing the at least two different types of medical data sets in the separate memory areas in a public cloud. Examiner respectfully disagree. Spate teaches in paragraph 34 that “a patient's health records may exist in the public domain, accessible on a network, such as the internet. More particularly, patient health record documents may be stored within a cloud storage 110 that may reside within a network 108”, which is one type of medical data set and one part of cloud storage, while in paragraph 113 teaches “operation 730 may additionally comprise the payor 704 causing the explanation of benefits to be published as the explanation of benefits 731 in the cloud storage 710” which is second type of medical data set while being stored in another part of the cloud storage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


With respect to claim 1 Conemac teaches method for managing and editing data of a medical facility the method comprising, providing
 separate memory areas in a cloud storage of a public cloud for at least two different types of medical data sets respectively, holding available the at least two different types of medical data sets stored in the separate memory areas such a medical data set of the at least two different types of medical data sets is directly accessible form the internet when a subscription associated with the memory area exists, and, said wherein the at least one application is configured to retrieve, display or retrieve and display the data sets contained in the associated memory area (Conemac paragraph 10 Fig. 1 and Fig. 2). 
Conemac does not explicitly teach the separate memory areas are in the public cloud.
Conemac does not teach providing at least one specifically associated application for running on a user device is for each memory area of the separate areas.
Spates teaches some example embodiments provide for secure storage of patient health records anywhere within a public domain network (e.g., within "the cloud") that is accessible by a resource identifier, such as a uniform resource locator (URL), or the like (Spates paragraph 32).
Spates teaches embodiments wherein the health record interaction unit 318 is embodied separately from the processor 310, the health record interaction unit 318 may be in communication with the processor 310. The health record interaction unit 318 may 
One of ordinary skill in the art would have found it obvious to combine the teachings of Conemac with Spates with the motivation of providing several advantages to patients, health service providers, computers, and computing systems (Spates paragraph 4).
Claim 9 is rejected as above.

With respect to claim 2 Conemac teaches the method of claim 1, wherein the separate areas compromise at least two memory areas of: a patient memory area in which each data set contains personal d medical data about a specific patient, a work list memory area in which each data set contains a task or sequence of tasks that is to be carried out by a medical user, an image data memory area in which each data set contains image data and/or a context memory area in which each data set contains context formation about an image data set, to the storage location of the image data set (Fig. 2 elements 30, 32, 16b, 15 and 32). 
Claim 10 is rejected as above.

With respect to claim 3 Conemac teaches the method as claimed in claim 1, wherein a data set contained in the associated memory area is directly accessed by means of at least one of the applications is (Fig. 1). 
Claim 11 is rejected as above.


Claim 12 is rejected as above.

With respect to claim 5 Conemac teaches the method as claimed in one of claims 1, wherein at least one of the applications can operate in both a device only mode and in a cloud service mode, wherein in the device only mode the data sets contained in the associated memory area are accessed and displayed solely by the application in the cloud service mode computing power of the public could is used for accessing and/or displaying the data sets contained in the associated memory area (Paragraph 92). 
Claim 13 is rejected as above.

With respect to claim 6 Conemac teaches the method as claimed in one of claims 1, wherein table storage is provided inside at least one memory area, wherein, inside the table storage, a table entry is associated with each data set stored in the memory area and contains the associated data set, and wherein the content of the table storage can be directly searched by the application associated with the memory area in order to extract selected table entries in a results list (paragraph 26). 
Claim 14 is rejected as above


Claim 15 is rejected as above.

With respect to claim 8 Conemac teaches the method as claimed in one of the claims 1 wherein a patient-specific image data set containing image data is generated and stored directly in the associated memory area of the cloud storage by a medical modality (Conemac paragraph 31).
Claim 16 is rejected as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/           Primary Examiner, Art Unit 3626